  Case 19-50709        Doc 11    Filed 12/12/19 Entered 12/12/19 08:17:05           Desc Main
                                   Document     Page 1 of 2



                        UNITED STATES BANKRUPTCY COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION

 In Re:                                           Case No. 19-50709

 Michael Lee Bruegging
 Alexis Ford                                      Chapter 7
  aka Peggy Ann Cowens

 Debtors.                                         Judge Laura R. Beyer

  REQUEST FOR SERVICE OF NOTICES PURSUANT TO FED.R.BANKR.P. 2002(g)

        Please take notice that D. Anthony Sottile, as authorized agent for Home Point Financial
Corporation, a creditor in the above-captioned case, requests, pursuant to Rules 2002 and 9007
of the Federal Rules of Bankruptcy Procedure and §§102(1), 342 and 1109(b) of title 11 of the
United States Code, and 11 U.S.C. §§ 101, et seq., that all notices given or required to be given
and all papers served or required to be served in this case also be given to and served, whether
electronically or others on:
          D. Anthony Sottile
          Authorized Agent for Home Point Financial Corporation
          394 Wards Corner Road, Suite 180
          Loveland, OH 45140
          Phone: 513.444.4100
          Email: bankruptcy@sottileandbarile.com


 Dated: December 12, 2019                         /s/ D. Anthony Sottile
                                                  D. Anthony Sottile
                                                  Authorized Agent for Creditor
                                                  Sottile & Barile, LLC
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
  Case 19-50709       Doc 11     Filed 12/12/19 Entered 12/12/19 08:17:05             Desc Main
                                   Document     Page 2 of 2



                                 CERTIFICATE OF SERVICE

I certify that on December 12, 2019, a copy of the foregoing Request for Service of Notices was
filed electronically. Notice of this filing will be sent to the following party/parties through the
Court’s ECF System. Party/Parties may access this filing through the Court’s system:

       Robert H. Gourley, Jr., Debtors’ Counsel
       bgourleyjr@ggglaw.com

       John W. Taylor, Chapter 7 Trustee
       johntaylor@johntaylorlaw.com

       Office of the United States Trustee
       (registeredaddress)@usdoj.gov

I further certify that on December 12, 2019, a copy of the foregoing Request for Service of
Notices was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

       Michael Lee Bruegging, Debtor
       4788 Mountain Run Drive
       Lenoir, NC 28645

       Alexis Ford, Debtor
       4788 Mountain Run Drive
       Lenoir, NC 28645

                                                   /s/ D. Anthony Sottile
                                                   D. Anthony Sottile
                                                   Authorized Agent for Creditor
                                                   Sottile & Barile, LLC
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
